Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 1 of 54 PageID #: 340




                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

                                          )
DAIICHI SANKYO COMPANY, LIMITED,          )
                                          )         REDACTED - PUBLIC VERSION
                   Plaintiff,             )         (Filed November 26, 2019)
                                          )
                                          )
      v.                                  )         C.A. No. 19-2087-CFC
                                          )
SEATTLE GENETICS, INC.,                   )
                                          )
                   Defendant.             )
                                          )
                                          )


EXHIBITS 1, 3-10, 12, AND 14 TO THE DECLARATION OF MATTHEW CHIVVIS IN
 SUPPORT OF DEFENDANT SEATTLE GENETICS, INC.’S MOTION TO DISMISS


OF COUNSEL:                             YOUNG CONAWAY STARGATT
                                         & TAYLOR, LLP
Bryan Wilson
Teresa A. MacLean                       Anne Shea Gaza (No. 4093)
Pieter S. de Ganon                      Samantha G. Wilson (No. 5816)
MORRISON & FOERSTER LLP                 Rodney Square
755 Page Mill Road                      1000 North King Street
Palo Alto, CA 94304                     Wilmington, Delaware 19801
(650) 813-5603                          (302) 571-6600
                                        agaza@ycst.com
Michael A. Jacobs                       swilson@ycst.com
Matthew A. Chivvis
MORRISON & FOERSTER LLP                 Attorneys for Seattle Genetics Inc.
425 Market Street
San Francisco, CA 94105
(415) 268-7307

Dated: November 19, 2019
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 2 of 54 PageID #: 341




             EXHIBIT 1
            REDACTED
         IN ITS ENTIRETY
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 3 of 54 PageID #: 342




                      EXHIBIT 3
         Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 4 of 54 PageID #: 343
                                                                                               COMMERCIAL ARBITRATION RULES
                                                                                                    DEMAND FOR ARBITRATION

                     For Consumer or Employment cases, please visit www.adr.org for appropriate forms.

You are hereby notified that a copy of our arbitration agreement and this demand are being filed with the American Arbitration
Association with a request that it commence administration of the arbitration. The AAA will provide notice of your opportunity to file
an answering statement.

Name of Respondent: Daiichi Sankyo Co., Ltd.

Address: 3-5-1, Nihonbashi-honchō, Chūo-ku

City: Tokyo, Japan                                                         State: Select...                      Zip Code: 103-8426

Phone No.: +81-3-6225-1111                                                 Fax No.: +81-3-6225-1131

Email Address: tsukaguchi.naoto.yr@daiichisankyo.co.jp

Name of Representative (if known): Preston K. Ratliff II (Paul Hastings LLP); Steven J. Balick (Ashby & Geddes)

Name of Firm (if applicable): Paul Hastings; Ashby & Geddes

Representative’s Address: Paul Hastings LLP, 200 Park Ave

City: New York                                                             State: New York                       Zip Code: 10166

Phone No.: (212) 318-6000                                                  Fax No.:

Email Address: prestonratliff@paulhastings.com; sbalick@ashbygeddes.com

The named claimant, a party to an arbitration agreement which provides for arbitration under the Commercial Arbitration Rules of
the American Arbitration Association, hereby demands arbitration.
Brief Description of the Dispute:
See attached Demand for Arbitration.
The agreement to arbitrate is set forth in Section 19.3.4 of the attached Collaboration Agreement (Exhibit A).



Dollar Amount of Claim: $ Undetermined

Other Relief Sought:      Attorneys Fees       Interest      Arbitration Costs        Punitive/Exemplary
  Other: Declaratory, injunctive and equitable relief

Amount enclosed: $ 7,700
In accordance with Fee Schedule:         Flexible Fee Schedule       Standard Fee Schedule
Please describe the qualifications you seek for arbitrator(s) to be appointed to hear this dispute:

Educational training and/or industry experience sufficient to demonstrate a reasonable level of relevant scientific, medical and industry
knowledge in biotechnology.




Hearing locale: Seattle, Washington
(check one)     Requested by Claimant         Locale provision included in the contract

Estimated time needed for hearings overall:                                  hours or Seven                          days



                          Please visit our website at www.adr.org if you would like to file this case online.
                                     AAA Case Filing Services can be reached at 877-495-4185.
         Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 5 of 54 PageID #: 344
                                                                                         COMMERCIAL ARBITRATION RULES
                                                                                              DEMAND FOR ARBITRATION



Type of Business:
Claimant: Biotechnology                                            Respondent: Pharmaceuticals

Are any parties to this arbitration, or their controlling shareholder or parent company, from different countries than each other?
Yes

Signature (may be signed by a representative):                       Date:
                                                                                11/12/2019

Name of Claimant: Seattle Genetics, Inc.

Address (to be used in connection with this case): 21823 - 30th Drive S.E.

City: Bothell                                                        State: Washington                 Zip Code: 98021

Phone No.: (425) 527-4000                                            Fax No.:

Email Address:

Name of Representative: Michael A. Jacobs

Name of Firm (if applicable): Morrison & Foerster LLP

Representative’s Address: 425 Market Street

City: San Francisco                                                  State: California                 Zip Code: 94105

Phone No.: (415) 268-7000                                            Fax No.: (415) 268-7522

Email Address: MJacobs@mofo.com

To begin proceedings, please send a copy of this Demand and the Arbitration Agreement, along with the filing fee as provided for
in the Rules, to: American Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100 Voorhees, NJ 08043. At the
same time, send the original Demand to the Respondent.




                          Please visit our website at www.adr.org if you would like to file this case online.
                                     AAA Case Filing Services can be reached at 877-495-4185.
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 6 of 54 PageID #: 345



 1    MICHAEL A. JACOBS (CA SBN 111664)
      MJacobs@mofo.com
 2    MATTHEW A. CHIVVIS (CA SBN 251325)
      MChivvis@mofo.com
 3    MORRISON & FOERSTER LLP
      425 Market Street
 4    San Francisco, California 94105-2482
      Telephone: 415.268.7000
 5    Facsimile: 415.268.7522

 6
      BRYAN WILSON (CA SBN 138842)
 7    BWilson@mofo.com
      TERESA A. MACLEAN (CA SBN 313517)
 8    TMacLean@mofo.com
      MORRISON & FOERSTER LLP
 9    755 Page Mill Road
      Palo Alto, California 94304-1018
10    Telephone: 650.813.5600
      Facsimile: 650.494.0792
11
      Attorneys for Claimant,
12    SEATTLE GENETICS, INC.

13

14
                            AMERICAN ARBITRATION ASSOCIATION
15

16    SEATTLE GENETICS, INC.                             Case No.

17                          Claimant,                    CLAIMANT SEATTLE
                                                         GENETICS’ DEMAND FOR
18           v.                                          ARBITRATION

19    DAIICHI SANKYO CO., LTD.,

20                          Respondent.

21

22

23

24

25

26

27

28


     CLAIMANT SEATTLE GENETICS’ DEMAND FOR ARBITRATION
     pa-1906591
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 7 of 54 PageID #: 346



 1                                           INTRODUCTION

 2          1.      Claimant Seattle Genetics, Inc. (“Claimant” or “SGI”) submits this demand to

 3   resolve SGI’s dispute with Respondent Daiichi Sankyō Co., Ltd. (“Respondent” or “DSC”)

 4   regarding the ownership of certain improvements relating to SGI’s drug conjugation technology

 5   by arbitration. This dispute arises under the parties’ collaboration agreement, dated July 2, 2008

 6   (the “Agreement”). Arbitration before the American Arbitration Association (“AAA”) is required

 7   by Section 19.3.4 of the Agreement. (See Ex. A.)

 8          2.      SGI is a cancer-focused biotechnology company widely known as a pioneer in

 9   antibody-drug conjugates (“ADCs”). ADCs are specialized therapeutics in which antibodies to

10   specific disease targets are linked with biologically active payloads—the “drug” component of

11   the ADC. This linking is referred to as “conjugation” and is achieved using a component referred

12   to as a “linker” in the ADC. Before the collaboration with SGI, DSC tried to develop its own

13   conjugate, DE-310, but could not achieve clinical results that would support commercialization.

14   DSC subsequently approached SGI and sought access to SGI’s proprietary drug conjugation

15   technology, expertise, and patent rights. The parties agreed on the terms set forth in the

16   Agreement.

17          3.      Over the course of more than five years, SGI provided DSC with critical

18   knowledge, information, materials, and instruction to enable DSC to develop and commercialize

19   ADCs directed to a specific target antigen. But the potential applications for this technology were

20   far broader, extending well beyond any specific antigen or payload. To safeguard SGI’s rights in

21   the face of such extensive access to SGI know-how and patent rights, the Agreement placed

22   specific obligations on DSC, including one for which SGI vigorously and carefully negotiated: a

23   requirement that SGI would own any Improvements relating to SGI’s Drug Conjugation

24   Technology, as those terms are defined in the Agreement, and, further, that DSC would “hereby

25   assign” any such Improvements to SGI. DSC’s assignment of Improvements to SGI was a key

26   benefit of the bargain that DSC made in exchange for access to SGI’s valuable conjugation know-

27   how and patent rights.

28


     CLAIMANT SEATTLE GENETICS’ DEMAND FOR ARBITRATION                                              1
     pa-1906591
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 8 of 54 PageID #: 347



 1          4.      Notwithstanding the provisions relating to Improvements in the Agreement, DSC

 2   used SGI-owned Improvements in its pipeline of candidate ADC products, including DS-8201,

 3   which appears to be commercially viable. DSC even filed patent applications on these

 4   Improvements without telling SGI about them or asking for SGI’s permission. DSC assigned

 5   these Improvements to SGI by operation of law, and SGI owns the Improvements as set forth in

 6   the Agreement.

 7                                  AGREEMENT TO ARBITRATE

 8          5.      This dispute is subject to Arbitration because it “arises” between SGI and DSC “in

 9   respect of [the] Agreement.” (Ex. A § 19.3.) The Agreement provides that DSC was obligated to

10   “hereby assign” Improvements to SGI. (Id. § 3.3.1.) DSC disputes this obligation. This is not a

11   question of patent scope or inventorship. (Id. § 19.3.6.) Rather, it is a question of what

12   constitutes an Improvement as set forth in the Agreement and whether DSC complied with its

13   obligations under the Agreement. Such a dispute is subject to arbitration under the Agreement.

14   SGI has followed the procedure provided in the Agreement for seeking resolution of the parties’

15   dispute, while DSC has not.

16          6.      DSC’s violation of the intellectual property ownership provisions of the

17   Agreement came to the attention of SGI management this year. Shortly thereafter, on August 19,

18   2019, SGI delivered a notice of dispute to DSC (id. § 19.3.1) and requested a meeting with DSC

19   as required under the Agreement (id. § 19.3.2). DSC initially refused to schedule a meeting with

20   SGI, arguing that no “dispute” was presented and a meeting would be “premature.” After SGI

21   insisted on following the dispute resolution procedures set forth in the Agreement, DSC relented

22   and agreed to schedule a meeting. The delay caused the meeting to take place on September 23,

23   2019, more than a month after SGI’s Notice of Dispute.

24          7.      When the parties’ representatives met, SGI provided a detailed written summary

25   that reflected the nature and extent of the dispute. (Id. § 19.3.2.) In contrast, DSC provided a

26   conclusory statement that the drug conjugation technology it uses in its ADCs does not constitute

27   Improvements under the Agreement. SGI requested a follow up meeting, but DSC did not

28   respond until October 9, 2019. Despite no attempt on the part of DSC to resolve the dispute, SGI


     CLAIMANT SEATTLE GENETICS’ DEMAND FOR ARBITRATION                                                  2
     pa-1906591
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 9 of 54 PageID #: 348



 1   committed Dr. Clay Siegall, SGI’s President and Chief Executive Officer, to an in-person

 2   meeting with a DSC executive on November 6, 2019, in compliance with the requirements of the

 3   Agreement. (Id. § 19.3.3.)

 4           8.        Two days before that meeting, DSC filed suit in the United States District Court

 5   for the District of Delaware, alleging DSC alone owns the drug conjugation technology it uses in

 6   its ADCs. In its complaint, DSC alleged that it “was unable to resolve its dispute with SGI” even

 7   though it had made no attempt to do so. (Compl. ¶ 41, Daiichi Sankyo Co. v. Seattle Genetics,

 8   Inc., No. 19-cv-02087-UNA (D. Del. Nov. 4, 2019), ECF No. 1.) The filing of this suit violated

 9   the Agreement’s dispute resolution provisions because the dispute is about ownership of

10   Improvements pursuant to the terms of the Agreement, and, therefore, the dispute arises in respect

11   of the Agreement. (Ex. A § 19.3 et seq.) With no advance notice to SGI, DSC also issued a

12   public press release regarding its purported claim, notwithstanding the parties’ understanding that

13   certain aspects of the Agreement and related correspondence were confidential. SGI, nonetheless,

14   went forward with the planned November 6 meeting. DSC served its complaint two days later,

15   on November 8, 2019, demonstrating its clear intent to pursue a dispute resolution pathway in

16   breach of the Agreement. To mitigate DSC’s breach, SGI prepared this Demand for filing and

17   service on November 12, 2019, the next business day after DSI served its complaint.

18           9.        The Agreement provides that the dispute is to be arbitrated in Seattle, Washington,

19   and that the proceedings are to be “governed by” and the Agreement “construed in accordance

20   with” the laws of “the State of Washington and the United States of America.” (Id. § 19.2.) The

21   AAA is the arbitral body that the parties selected to conduct the Arbitration in the Agreement.

22   (Id. § 19.3.4.)

23           10.       The Agreement further provides:

24                     The Parties shall choose, by mutual agreement, one (1) arbitrator
                       within thirty (30) days of receipt of notice of the intent to arbitrate.
25                     If no arbitrator is appointed within the times herein provided or any
                       extension of time that is mutually agreed upon, the AAA shall make
26                     such appointment within thirty (30) days of such failure. The
                       judgment rendered by the arbitrator shall include costs of
27                     arbitration, reasonable attorneys’ fees and reasonable costs for
                       expert and other witnesses. Nothing in this Agreement shall be
28                     deemed as preventing either Party from seeking injunctive relief (or


     CLAIMANT SEATTLE GENETICS’ DEMAND FOR ARBITRATION                                                 3
     pa-1906591
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 10 of 54 PageID #: 349



 1                     any other equitable or provisional remedy). If the issues in dispute
                       involve scientific, technical or commercial matters, any arbitrator
 2                     chosen hereunder shall have educational training and/or industry
                       experience sufficient to demonstrate a reasonable level of relevant
 3                     scientific, medical and industry knowledge.

 4   (Id. § 19.3.4.)

 5                                               THE PARTIES

 6           11.       Claimant SGI is a biotechnology company that develops and commercializes

 7   transformative therapies targeting cancer, with a specific emphasis on ADCs. SGI is

 8   headquartered in Bothell, Washington, and incorporated under the laws of Delaware.

 9           12.       Respondent DSC is a Japanese pharmaceutical corporation having its principal

10   place of business at 3-5-1, Nihonbashi Honchō, Chūo-ku, Tokyo 103-8426, Japan.

11                                              BACKGROUND

12           SGI Pioneered Antibody-Drug Conjugation Technology

13           13.       SGI has been a pioneer in the field of antibody-drug conjugation and remains at

14   the forefront of this area to this day. Drs. Perry Fell and Clay Siegall, who met while working as

15   research scientists at Bristol Myers Squibb (“BMS”), founded SGI in 1998 to explore and develop

16   technologies for targeted antibody and biological therapeutics, including ADCs.

17           14.       As a result of pioneering early research and significant investment, SGI introduced

18   many of the critical advancements in the field of antibody-drug conjugation, including path-

19   breaking developments relating to protease cleavable linkers—peptide linkers capable of being

20   enzymatically cleaved, allowing for targeted intracellular release of the drug. Of the five

21   currently approved ADCs in the United States, two—ADCETRIS® (developed by SGI) and

22   POLIVY® (developed by SGI’s licensee Genentech/Roche)—use SGI’s proprietary drug-

23   conjugation technology. Other ADCs that incorporate SGI’s technology are in advanced stages

24   of clinical development, including enfortumab vedotin (co-developed by SGI and SGI’s licensee

25   Astellas), tisotumab vedotin (co-developed by SGI and SGI’s licensee Genmab), and belantamab

26   mafodotin (developed by SGI’s licensee GlaxoSmithKline).

27           15.       U.S. Patent No. 6,214,345 (the “’345 patent”), which SGI licensed from BMS at

28   the company’s inception, is a foundational patent relating to SGI’s drug conjugation technology.


     CLAIMANT SEATTLE GENETICS’ DEMAND FOR ARBITRATION                                                4
     pa-1906591
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 11 of 54 PageID #: 350



 1   The class of protease cleavable linkers that the ’345 patent describes is often referred to as

 2   “Firestone Linkers” after the first named inventor. During its term, the ’345 patent was a crown

 3   jewel in SGI’s broader suite of ADC patents and know-how. As disclosed and claimed in the

 4   ’345 patent and shown below, the basic components of a Firestone Linker include a carboxylic

 5   acyl unit such as a maleimidocaproyl, a protease-cleavable peptide unit of two to twelve amino

 6   acids in length, and, optionally, one or two self-immolative spacers.

 7

 8

 9

10

11   Firestone Linkers are useful for attaching a broad range of drug compounds to a broad range of
12   biologic molecules, including antibodies. The ’345 patent specifically contemplates the use of
13   Firestone Linker technology to conjugate antibodies to camptothecin derivatives—a class of drug
14   compounds that includes the cytotoxic (i.e., cell killing) drug used in at least four ADCs now in
15   DSC’s pipeline: DS-8201, U3-1402, DS-1062, and DS-7300. As discussed below, the linker in
16   all four of these products has the Firestone Linker architecture.
17          16.     SGI’s other patents and applications relating to its drug conjugation technology
18   claim, among other aspects of the technology, methods for linking drugs to antibodies, e.g., U.S.
19   Patent No. 8,288,352 (the “’352 patent”); methods of treating patients with drug-resistant cancer
20   using antibody-drug conjugates, e.g., U.S. Patent Application No. 11/677,029, issued as U.S.
21   Patent No. 7,750,116 (the “’116 patent”); antibody-drug conjugates containing alcohol-based
22   linkages, e.g., U.S. Patent No. 7,091,186 (the “’186 patent”); and antibody-drug conjugates for
23   treating cancer, autoimmune disease, or infectious disease, e.g., U.S. Patent Application
24   No. 10/522,911, issued as U.S. Patent No. 7,659,241 (the “’241 patent”). DSC’s desire for access
25   to the Firestone Linker and these technologies, as well as SGI’s related know-how, drove the
26   bargain that the parties ultimately reached in the Agreement.
27

28


     CLAIMANT SEATTLE GENETICS’ DEMAND FOR ARBITRATION                                                 5
     pa-1906591
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 12 of 54 PageID #: 351



 1          SGI and DSC Carefully Negotiated the Provisions of the Agreement

 2          17.     In the mid-2000s, SGI was still a small research and development company, with

 3   about 250 employees and less than $40 million in revenues, focused on the development of the

 4   first ADCs with Firestone Linker technology. With no commercial product, SGI’s ADC

 5   technology was its primary asset. Many companies were looking to partner with SGI due to the

 6   promise of its platform, and SGI needed licensing revenues from well-capitalized companies to

 7   fund its research. SGI, however, was keenly aware that its licenses needed to provide robust

 8   protection for the integrity of SGI’s ADC-related technology and needed to mitigate against

 9   misappropriation of this technology outside the scope of the licenses, lest its licensees soon

10   become direct competitors with vastly larger resources.

11          18.     In contrast, DSC was a large Japanese multinational pharmaceutical company with

12   more than 10,000 employees, expertise in small molecule drugs, and many products, and was

13   looking to move into large molecule cancer therapeutics. DSC’s initial attempts to develop such

14   therapeutics ended in failure. In the early 2000s, DSC began testing DE-310, a molecule that

15   attached a chemotherapeutic (based on camptothecin) to a poly-alcohol polymer carrier. Early

16   results with DE-310 did not justify commercialization, and DSC turned to antibody therapeutics.

17   It partnered with the University of Alabama to develop an antibody targeting the DR5 cell surface

18   receptor and later pursued other opportunities in the antibody space by acquisition. It was at this

19   time, in 2006, that DSC became interested in pursuing ADCs, but DSC had no expertise in the

20   area. Given SGI’s seminal work on ADCs and strong technology platform, it was natural that

21   DSC would turn to SGI.

22          19.     In 2006, SGI and DSC entered into their first agreement to produce and evaluate

23   certain antibodies conjugated using SGI’s technology. Following promising results, the

24   relationship expanded, resulting in the parties’ 2008 Collaboration Agreement to research and

25   develop ADC products for a designated antigen, DR5, using antibodies that DSC had developed

26   in its partnership with the University of Alabama.

27          20.     The premise of SGI’s Agreement with DSC appears in the preamble. SGI owned

28   rights relating to technology “useful for linking” antibodies to cytotoxic compounds. (Ex. A,


     CLAIMANT SEATTLE GENETICS’ DEMAND FOR ARBITRATION                                                6
     pa-1906591
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 13 of 54 PageID #: 352



 1   Preamble.) DSC desired to obtain access to “SGI patent rights and know-how related to SGI’s

 2   proprietary cytotoxin and linker technology” for use in the “development, commercialization,

 3   manufacture, marketing and sale of Licensed Products.” (Id.) Thus, the Agreement recognized

 4   that it was SGI—and not DSC—that had expertise in antibody-drug conjugation.

 5          21.     Because the parties’ collaboration involved a license to SGI’s fundamental patents

 6   and applications and extensive knowledge transfer, SGI took careful steps to ensure it retained

 7   control of “Improvements,” as defined in the Agreement, insisting on express terms to that effect.

 8   “Program Inventions” arising more specifically out of the collaboration, on the other hand, had

 9   separate governing provisions, with different ownership depending on the relative contribution of

10   each party. The parties, therefore, agreed to an intellectual property framework that struck the

11   following balance: DSC would receive a broad license to SGI’s patent rights and proprietary

12   drug conjugation know-how (together, “SGI Technology”) for use in developing and

13   commercializing an ADC for the specified target, and SGI would own all Improvements relating

14   thereto, regardless of the antibody or the drug conjugated. In certain circumstances, Program

15   Inventions would be subject to joint ownership.

16          22.     To effectuate the Improvements concept, the Agreement expressly granted to SGI

17   a present assignment of “all such Improvements that relate to the Drug Conjugation Technology,”

18   providing that “to the extent that such Improvements shall have been conceived, developed or

19   reduced to practice by [DSC], [DSC] hereby assigns all of its right, title and interest therein to

20   SGI.” (Id. § 3.3.1 (emphasis added).) The Agreement further required that DSC “promptly

21   notify SGI of the discovery of [any] Improvement[s].” (Id.) DSC requested broader rights to

22   Improvements during the parties’ negotiations, but SGI refused. A license that would have

23   allowed DSC to develop derivatives of SGI’s Drug Conjugation Technology and pursue them

24   outside the scope of the Agreement was non-negotiable.

25          23.     The Agreement defined “Improvements” broadly to include “all patentable or non-

26   patentable inventions, discoveries or other know-how . . . that utilize, incorporate, derive directly

27   from, directly relate to, are made using or are based directly on the SGI Technology.” (Id.

28   § 1.1.32 (emphasis added).) In turn, “SGI Technology” meant “SGI Patents”—the patents and


     CLAIMANT SEATTLE GENETICS’ DEMAND FOR ARBITRATION                                                    7
     pa-1906591
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 14 of 54 PageID #: 353



 1   applications designated on Schedule B and related patents—and “SGI Know-How”—defined as

 2   “any and all technical information, processes, formulae, data, inventions, methods, chemical

 3   compounds, biological or physical materials, know-how and trade secrets, in each case that are

 4   not in the public domain, that relate to or are useful to practice the Drug Conjugation

 5   Technology.” (Id. §§ 1.1.63 (emphasis added), 1.1.64, 1.1.65.)

 6          24.     Drug Conjugation Technology included any “compositions and methods useful for

 7   attaching” drugs to antibodies, and “any related assays and methods SGI provides to Licensee

 8   pursuant to the Research Program.” (Id. § 1.1.17 (emphasis added).) This definition provided, as

 9   an example of drugs to conjugate to an antibody, “cytotoxins or cytostatic compounds such as

10   monomethyl Auristatin E and monomethyl Auristatin F.” (Id. (emphasis added).) Nothing in the

11   definition limited Improvements to specific antibodies or cytotoxins or cytostatic compounds.

12          25.     The Agreement provided that DSC may use SGI’s Confidential Information only

13   for purposes “expressly authorized and contemplated” by the Agreement. (Id. § 8.1.)

14   “Confidential Information” was defined to include “SGI Know-How, Drug Conjugation

15   Technology disclosed to [DSC] that is Controlled by SGI, SGI’s interest in any Improvements

16   and New Technologies” and “may also include information relating to such Party’s research

17   programs, development, marketing and other business practices and finances.” (Id.)

18          SGI Provided DSC with Extensive Access to SGI’s Drug Conjugation Technology
            Under the Agreement
19
            26.     SGI undertook its obligations under the Agreement in good faith, providing DSC
20
     with extensive access to SGI Technology. The SGI Patents designated in Schedule B of the
21
     Agreement include twelve patent families covering essential and diverse aspects of SGI’s
22
     conjugation technology, such as linkers, conjugation methods, drugs, manufacturing, and medical
23
     uses. (Ex. A, Schedule B.) Among these patents and applications, the ’345 patent (discussed
24
     above) exemplifies the fundamental linker technology that SGI provided to DSC under the
25
     Agreement. SGI also licensed other fundamental patents and applications to DSC, including the
26
     ’352, ’116, ’186, and ’241 patents (also discussed above).
27

28


     CLAIMANT SEATTLE GENETICS’ DEMAND FOR ARBITRATION                                               8
     pa-1906591
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 15 of 54 PageID #: 354



 1          27.      In addition to providing DSC with a license to a wide array of patent rights, SGI

 2   worked closely with DSC to provide DSC with proprietary technical knowledge about SGI’s

 3   conjugation technology, including vital “research bench” insights on how to implement the

 4   technology. As part of this knowledge transfer, SGI provided DSC scientists with starting

 5   materials, protocols, and extensive research and development support. This included on-site

 6   demonstrations and hands-on training in antibody-drug conjugation to produce ADCs, as well as

 7   the information and assays needed to analyze and characterize those ADCs once made. SGI and

 8   DSC held multiple in-person meetings during which SGI provided extensive information and

 9   assistance regarding ADC toxicology, pharmacology, manufacturing, and analytical methods.

10   The purpose of the know-how transfer was to enable DSC to enter and progress in the ADC field,

11   albeit only under the terms of the Agreement and for the specified target.

12          28.      Below are some of the meetings that SGI and DSC held during the term of the

13   Agreement:

14               On July 29, 2008, DSC employees visited SGI’s office in Bothell, WA, for a day of

15                meetings where SGI provided them with training and information regarding

16                toxicology, pharmacokinetics, pharmacology, and other methods of ADC analysis, as

17                well as SGI’s proprietary peptide linker technology.

18               DSC employees again visited SGI’s office on July 28, 2009, for another day of

19                meetings at which SGI shared additional know-how, including answering detailed

20                questions from DSC regarding pharmacology, toxicology, and development methods,

21                and providing feedback on DSC’s activities and data.

22               In September 2009, DSC employees visited SGI’s office for another series of meetings

23                where SGI provided them with training and detailed information regarding SGI’s

24                ADC manufacturing process and strategy, as well as its ADC conjugation process.

25                During this visit, the DSC employees also toured SGI’s chemistry laboratory and its

26                conjugation laboratory.

27               In December 2009, several DSC researchers spent at least two days in SGI’s

28                laboratories, where SGI scientists provided hands-on training on how to conjugate


     CLAIMANT SEATTLE GENETICS’ DEMAND FOR ARBITRATION                                                9
     pa-1906591
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 16 of 54 PageID #: 355



 1                antibodies to drugs. On the first day, SGI scientists demonstrated the conjugation

 2                process, and on the second day, the DSC researchers carried out the process under the

 3                supervision of the SGI scientists. The purpose of the visit was to enable DSC

 4                scientists to replicate SGI’s conjugation technology successfully in their own labs.

 5               On June 10, 2010, at least two DSC employees visited SGI’s office for meetings to

 6                discuss toxicity study design and preclinical safety evaluations of ADCs. For this

 7                meeting, DSC asked for, and SGI provided, detailed information relating to one of

 8                SGI’s ADC drug candidates.

 9               On March 22, 2012, DSC employees again visited SGI’s office for a day of meetings,

10                where SGI provided them with additional training and information regarding

11                pharmacology, biomarkers, toxicology, and clinical pharmacology of ADCs.

12          29.      In the years following 2008, DSC scientists received and benefited from expansive

13   access to SGI’s patent rights and know-how.1 DSC nonetheless chose to terminate the Agreement

14   on June 30, 2015, without an ADC on which SGI would earn royalties. DSC suggested that

15   activity and toxicity issues were the reasons for its termination. SGI was disappointed by the

16   termination as the collaboration still showed promise. Given the substantial amount of Drug

17   Conjugation Technology that SGI shared, SGI insisted on a five-year extension of the

18   Confidential Information provisions covering SGI Know-How under the Agreement.

19          30.      Unbeknownst to SGI, DSC had already embarked on a parallel ADC program,

20   developing Improvements that exploit Firestone Linkers and relate to SGI’s Drug Conjugation

21   Technology. These Improvements are now reflected in the ADC products in DSC’s pipeline,

22   such as DS-8201, U3-1402, DS-1062, and DS-7300. DSC concealed these Improvements from

23   SGI while continuing to benefit from SGI’s Confidential Information. To date, DSC has made no

24   offer to compensate SGI whatsoever for the use of SGI Technology. Had SGI known that DSC

25

26
            1
              DSC may still have significant SGI information and documentation in its possession, and
27   the current arbitration proceedings may reveal additional facts about the nature and extent of
     DSC’s access to, and use of, SGI Technology.
28


     CLAIMANT SEATTLE GENETICS’ DEMAND FOR ARBITRATION                                                   10
     pa-1906591
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 17 of 54 PageID #: 356



 1   was developing such drug conjugation technology, it never would have provided the access to

 2   SGI Technology that it did.

 3                                            THE DISPUTE
 4          SGI’s Discovery That DSC’s Drug Conjugation Technology Constitutes
            Improvements Relating to SGI’s Drug Conjugation Technology
 5
            31.     In 2008, SGI scientists were at the forefront of antibody-drug conjugation
 6
     research, and SGI was one of only a select few biotechnology companies in the world capable of
 7
     practicing and exploiting this technology for therapeutic purposes. Even today, ADCs are so
 8
     cutting edge that only a handful of companies—many of them SGI licensees—have been able to
 9
     develop products successfully.
10
            32.     Only a few companies have their own proprietary antibody-drug conjugation
11
     technologies. There are, however, key differences between these technologies and SGI’s,
12
     including: (1) whether the linker is cleavable or non-cleavable; (2) if cleavable, the mechanism
13
     of cleavage; and (3) the chemistry for conjugating the drug to the target antibody, including the
14
     amino acid residue on the antibody to which the drug linker is conjugated. ImmunoGen and
15
     Pfizer, for example, utilize technology with cleavage and conjugation modes that are structurally
16
     and functionally distinct from SGI’s. None of these companies use Firestone Linker architecture
17
     for their ADCs.
18
            33.     SGI was aware that DSC had started to develop ADCs. Until SGI’s recent review,
19
     however, SGI did not realize that DSC’s drug conjugation technology, in fact, constituted
20
     Improvements relating to SGI’s Drug Conjugation Technology. Upon closer analysis, including a
21
     detailed comparison of the DSC linker structure with SGI’s Firestone Linker, SGI learned that the
22
     DSC linkers are indeed Firestone Linkers with the same elements in the same sequence described
23
     and claimed in the ’345 patent. For example, the linker used in DS-8201 contains what DSC
24
     describes as an “enzymatically cleavable peptide-linker,” which includes a carboxylic acyl unit, a
25

26

27

28


     CLAIMANT SEATTLE GENETICS’ DEMAND FOR ARBITRATION                                              11
     pa-1906591
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 18 of 54 PageID #: 357



 1   protease-cleavable peptide unit, and what DSC itself characterizes as a self-immolative spacer, as

 2   shown here:2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13   As to the carboxylic acyl group, DSC uses the very molecule—maleimidocaproyl—that SGI uses
14   in ADCETRIS. During the parties’ collaboration under the Agreement, SGI provided DSC with
15   detailed instructions on how to use maleimidocaproyl for conjugating drug linkers to an antibody.
16   U3-1402, DS-1062, and DS-7300 use the same linker platform as DS-8201, and related DSC
17   patents and applications describe conjugation protocols substantially the same as the proprietary
18   protocols that SGI provided to DSC.
19          34.     These conjugation technology Improvements were developed, and many of the
20   associated patents and applications were filed, during the term of the Agreement, when DSC
21   scientists were receiving access to SGI’s patent rights and know-how. Indeed, some of the named
22   inventors on these patents and applications, including Koji Morita, Yuji Kasuya, Toshinori
23   Agatsuma, and Yuki Abe, were among the DSC scientists who had access to SGI know-how. In
24

25
            2
              See, e.g., Yusuke Ogitani et al., Bystander killing effect of DS-8201a, a novel anti-human
26   epidermal growth factor receptor 2 antibody-drug conjugate, in tumors with human epidermal
     growth factor receptor 2 heterogeneity, 107 Cancer Sci. 1039-1046, 1039, 1041 (July 2016)
27   (noting that DS-8201 has an “enzymatically cleavable peptide-linker” that includes “a self-
     immolative moiety between the tetrapeptide linker and payload part.”).
28


     CLAIMANT SEATTLE GENETICS’ DEMAND FOR ARBITRATION                                             12
     pa-1906591
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 19 of 54 PageID #: 358



 1   what cannot be a coincidence, Toshinori Agatsuma was also the DSC representative who signed

 2   the termination letter ending the parties’ collaboration in 2015.

 3          Improvements at Issue Relating to SGI’s Drug Conjugation Technology
 4          35.      From its review, SGI now knows that DSC conceived, developed, or reduced to

 5   practice at least the following “inventions, discoveries or other know-how . . . that utilize,

 6   incorporate, derive directly from, directly relate to, are made using or are based directly on the

 7   SGI Technology” and that relate to SGI’s Drug Conjugation Technology:

 8               The conjugation technology that DSC uses in its ADC products, such as DS-8201, U3-
                  1402, DS-1062, and DS-7300.
 9
                 U.S. Patent Nos. 9,808,537, 9,850,312, 9,872,924, 10,155,821, and 10,195,288; U.S.
10                Patent Application Nos. 15/285,156, 15/302,803, 15/821,662, 15/821,697, 16/130,615,
                  16/142,354, 16/256,715, 16/264,395, and 16/330,085; International Patent Application
11                Nos. PCT/JP2017/036215, PCT/JP2018/007152, and PCT/JP2018/018572; and other
                  U.S. and foreign counterparts thereof (describing ADCs having a protease-cleavable
12                linker that contains a carboxylic acyl unit and a peptide unit, as well as pharmaceutical
                  compositions and uses thereof).
13
                 U.S. Patent Application No. 15/579,512 and other U.S. and foreign counterparts
14                thereof (describing conjugation methods for producing ADCs).
15
                                      FIRST CAUSE OF ACTION
16    (Declaratory Relief/Quiet Title – Ownership of IP “Hereby Assigned” under Federal Common
                                     Law and Washington State Law)
17
            36.      SGI incorporates by reference the allegations in paragraphs 1 through 35 above.
18
            37.      This claim arises under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and
19
     2202 and RCW 7.28.310.
20
            38.      An actual, immediate, and real controversy has arisen and now exists between
21
     SGI, on one hand, and DSC, on the other hand, regarding the ownership of certain intellectual
22
     property, patents, and/or applications—including, but not limited to, the conjugation technology
23
     that DSC uses in its ADC products, including DS-8201, U3-1402, DS-1062, and DS-7300; U.S.
24
     Patent Nos. 9,808,537, 9,850,312, 9,872,924, 10,155,821, and 10,195,288; U.S. Patent
25
     Application Nos. 15/285,156, 15/302,803, 15/579,512, 15/821,662, 15/821,697, 16/130,615,
26
     16/142,354, 16/256,715, 16/264,395, and 16/330,085; International Patent Application
27

28


     CLAIMANT SEATTLE GENETICS’ DEMAND FOR ARBITRATION                                                13
     pa-1906591
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 20 of 54 PageID #: 359



 1   Nos. PCT/JP2017/036215, PCT/JP2018/007152, and PCT/JP2018/018572; and other U.S. and

 2   foreign counterparts thereof (individually and/or collectively, the “Improvement IP”).

 3             39.   The Improvement IP constitutes “Improvements that relate to the Drug

 4   Conjugation Technology.” DSC “hereby assign[ed]” to SGI these Improvements under the

 5   Agreement by operation of law. SGI, therefore, has an ownership interest in the Improvement IP.

 6             40.   DSC has made adverse claims to the Improvement IP, including by causing

 7   assignments to be recorded with the United States Patent and Trademark Office that fail to list

 8   SGI as assignee.

 9             41.   SGI seeks a declaration that SGI owns the Improvement IP as inventions,

10   discoveries, and other know-how “hereby assign[ed]” to SGI under the Agreement by operation

11   of law.

12             42.   SGI also requests an adjudication of title that removes any and all adverse claims

13   by DSC as clouds upon SGI’s title to the Improvement IP, including injunctive relief requiring

14   DSC to execute confirmatory assignments and any other documents that SGI requests to confirm

15   SGI’s ownership interest in the Improvement IP.

16
                                     SECOND CAUSE OF ACTION
17                            (Breach of Contract under Washington State Law)
18             43.   SGI incorporates by reference the allegations in paragraphs 1 through 42 above.

19             44.   On or about July 2, 2008, SGI and DSC entered into the Agreement, which is a

20   valid, lawful, and enforceable contract.

21             45.   As described in more detail above, DSC has breached its obligations under the

22   Agreement by failing to perform as required. For example, DSC breached its obligations under

23   Section 3.3.1 of the Agreement at least by causing a cloud over title to the Improvements IP that

24   the Agreement provides was “hereby assigned” to SGI, including by causing assignments to be

25   recorded with the United States Patent and Trademark Office that fail to list SGI as assignee. As

26   an additional example, DSC failed to inform SGI about, and may have purposefully concealed,

27   the Improvement IP during the term of the Agreement up to and including the date DSC

28   terminated the Agreement. As a further example, DSC breached its obligations under Section 8.1


     CLAIMANT SEATTLE GENETICS’ DEMAND FOR ARBITRATION                                               14
     pa-1906591
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 21 of 54 PageID #: 360



 1   of the Agreement by having used and continuing to use SGI’s Confidential Information for

 2   purposes not expressly authorized or contemplated by the Agreement. DSC also breached the

 3   Agreement by failing to follow the dispute resolution procedures set forth in Section 19.3.

 4          46.      As a result of DSC’s multiple breaches of the Agreement, SGI has suffered injury

 5   for which specific performance may be the only remedy.

 6                                         RELIEF REQUESTED
 7          WHEREFORE, SGI prays for award against DSC as follows:

 8                A. An order declaring SGI the sole and rightful owner and legal title holder of (and

 9                   rightful applicant for any term extension or other equivalent rights relating to) the

10                   Improvement IP and any other developments that constitute Improvements relating

11                   to SGI’s Drug Conjugation Technology under the Agreement;

12                B. Injunctive relief, in the form of an order directing DSC to: (a) take all necessary

13                   steps to confirm, assign, and/or restore ownership to SGI of the Improvement IP

14                   and any other developments that constitute Improvements relating to SGI’s Drug

15                   Conjugation Technology under the Agreement; (b) cease and desist from using any

16                   Improvement IP and from representing that DSC owns the Improvement IP

17                   (including for the purpose of applying for any term extension or other equivalent

18                   rights); and (c) identify and return to SGI the Improvement IP and any other

19                   developments that constitute Improvements relating to SGI’s Drug Conjugation

20                   Technology under the Agreement;

21                C. A constructive trust as to the Improvement IP and any other developments that

22                   constitute Improvements relating to SGI’s Drug Conjugation Technology under

23                   the Agreement;

24                D. A running royalty;

25                E. Monetary damages (including lost profits and royalties and any other

26                   consequential damages) according to proof;

27                F. All costs, including attorney fees, expenses, and other costs, incurred in connection

28                   with this Demand; and


     CLAIMANT SEATTLE GENETICS’ DEMAND FOR ARBITRATION                                                 15
     pa-1906591
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 22 of 54 PageID #: 361



 1             G. Any other and further relief that the Arbitrator deems just and proper.

 2
      Dated: November 12, 2019                    MORRISON & FOERSTER LLP
 3

 4
                                                  By
 5                                                       MICHAEL A. JACOBS
 6                                                       Attorneys for Claimant
                                                         SEATTLE GENETICS, INC.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CLAIMANT SEATTLE GENETICS’ DEMAND FOR ARBITRATION                                      16
     pa-1906591
 Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 23 of 54 PageID #: 362




                       EXHIBIT A
REDACTED IN ITS ENTIRETY
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 24 of 54 PageID #: 363



 1
      MICHAEL A. JACOBS (CA SBN 111664)
 2    MJacobs@mofo.com
      MATTHEW A. CHIVVIS (CA SBN 251325)
 3    MChivvis@mofo.com
      MORRISON & FOERSTER LLP
 4    425 Market Street
      San Francisco, California 94105-2482
 5    Telephone: 415.268.7000
      Facsimile: 415.268.7522
 6

 7    BRYAN WILSON (CA SBN 138842)
      BWilson@mofo.com
 8    TERESA A. MACLEAN (CA SBN 313517)
      TMacLean@mofo.com
 9    MORRISON & FOERSTER LLP
      755 Page Mill Road
10    Palo Alto, California 94304-1018
      Telephone: 650.813.5600
11    Facsimile: 650.494.0792

12    Attorneys for Claimant,
      SEATTLE GENETICS, INC.
13

14

15                            AMERICAN ARBITRATION ASSOCIATION

16
      SEATTLE GENETICS, INC.                                   Case No.
17
                              Claimant,                        CERTIFICATE OF SERVICE
18
              v.
19
      DAIICHI SANKYO CO., LTD.,
20
                              Respondent.
21

22

23           I declare that I am employed with the law firm of Morrison & Foerster LLP, whose address
     is 755 Page Mill Road, Palo Alto, California 94304-1018. I am not a party to the within cause,
24   and I am over the age of eighteen years.
25          I further declare that on the date hereof, I served a copy of:
26                 CLAIMANT SEATTLE GENETICS’ DEMAND FOR
                    ARBITRATION
27

28
     CERTIFICATE OF SERVICE


     sf-4117093
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 25 of 54 PageID #: 364



 1               BY OVERNIGHT DELIVERY [Code Civ. Proc sec. 1013(c)] by placing a true
                  copy thereof enclosed in a sealed envelope with delivery fees provided for,
 2                addressed as follows, for collection by FedEx, at 755 Page Mill Road, Palo Alto,
 3                California 94304-1018 in accordance with Morrison & Foerster LLP’s ordinary
                  business practices.
 4
                  I am readily familiar with Morrison & Foerster LLP’s practice for collection and
 5                processing of correspondence for overnight delivery and know that in the ordinary
                  course of Morrison & Foerster LLP’s business practice the document(s) described
 6                above will be deposited in a box or other facility regularly maintained by FedEx or
                  delivered to an authorized courier or driver authorized by FedEx to receive
 7
                  documents on the same date that it (they) is are placed at Morrison & Foerster LLP
 8                for collection.

 9               BY ELECTRONIC SERVICE [Code Civ. Proc sec. 1010.6; CRC 2.251] by
                  electronically mailing a true and correct copy through Morrison & Foerster LLP's
10                electronic mail system to the email address(es) set forth below, or as stated on the
                  attached service list per agreement in accordance with Code of Civil Procedure
11
                  section 1010.6 and CRC Rule 2.251.
12

13            Naoto Tsukaguchi                                            Fax
              Daiichi Sankyo Co., Ltd.                                    U.S. Mail
14            3-5-1 Nihonbashi-honchō, Chūo-ku                     X      Overnight
              Tokyo, Japan 103-8426                                       Personal
15                                                                 X      Electronic Service
                  tsukaguchi.naoto.yr@daiichisankyo.co.jp
16

17                Steven J. Balick                                        Fax
                  Andrew C. Mayo                                          U.S. Mail
18                Ashby & Geddes                                   X      Overnight
                  500 Delaware Avenue, 8th Floor
                  Wilmington, DE 19899                                    Personal
19                                                                 X      Electronic Service
20                sbalick@ashbygeddes.com
                  amayo@ashbygeddes.com
21
                  Preston K. Ratliff II                                   Fax
22                Joseph M. O’Malley                                      U.S. Mail
                  Isaac S. Ashkenazi                               X      Overnight
23                Ashley N. Mays-Williams
                  Paul Hastings LLP                                       Personal
                  200 Park Avenue                                  X      Electronic Service
24
                  New York, NY 10166
25
                  prestonratliff@paulhastings.com
26                josephomalley@paulhastings.com
                  isaacashkenazi@paulhastings.com
27                ashleymayswilliams@paulhastings.com

28
     CERTIFICATE OF SERVICE                              2

     sf-4117093
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 26 of 54 PageID #: 365



 1          I declare under penalty of perjury that the foregoing is true and correct.

 2          Executed at Palo Alto, California, this 12th day of November, 2019.

 3

 4                   Cynthia D. Fix
                        (typed)                                            (signature)
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CERTIFICATE OF SERVICE                           3

     sf-4117093
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 27 of 54 PageID #: 366




                       EXHIBIT 4
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 28 of 54 PageID #: 367




                                                                                1
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 29 of 54 PageID #: 368




                                                                                2
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 30 of 54 PageID #: 369




                       EXHIBIT 5
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 31 of 54 PageID #: 370




                                                                                1
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 32 of 54 PageID #: 371




                                                                                2
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 33 of 54 PageID #: 372




                       EXHIBIT 6
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 34 of 54 PageID #: 373




                                                                                1
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 35 of 54 PageID #: 374




                                                                                2
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 36 of 54 PageID #: 375




                                                                                3
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 37 of 54 PageID #: 376




                                                                                4
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 38 of 54 PageID #: 377




                       EXHIBIT 7
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 39 of 54 PageID #: 378




                                                                                1
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 40 of 54 PageID #: 379




                                                                                2
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 41 of 54 PageID #: 380




                       EXHIBIT 8
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 42 of 54 PageID #: 381




October 4, 2019


CONFIDENTIAL
BY EMAIL AND FACSIMILE

Daiichi-Sankyo
3-5-1 Nihonbashi-honcho
Chuo-ku, Tokyo
103-8426, Japan

Attention:
Naoto Tsukaguchi
General Counsel, Vice President, Legal Affairs
Facsimile:
Telephone:
Email:

Arthur Mann
Vice President, Intellectual Property and Business Development
211 Mount Airy Road
Basking Ridge, NJ 07920
Telephone:
Email:

Re: Notice of Dispute under July 2, 2008 Collaboration Agreement

Dear Naoto and Arthur:

Thank you for meeting with Paul and me in Chicago on September 23. I am following up to schedule the
next meeting required by Section 19.3.3 of the Agreement. Dr. Clay Siegall, our President, CEO, and
Chairman, is available to meet with the Daiichi Sankyo Executive Officer on the following dates:

       October 15, 2019 Los Angeles, California in the afternoon
       October 30, 2019 in either San Francisco or Los Angeles, California, or Vancouver, British
        Columbia, Canada
       October 31, 2019 San Francisco, California between 10:00 AM to 1:00 PM Pacific Time

Please let us know who Daiichi Sankyo nominates for this meeting, and if our proposed dates and
locations would work.

We look forward to hearing from you.

Sincerely,



Jean I. Liu
General Counsel, Executive Vice President, Legal Affairs

Cc: Paul Naik
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 43 of 54 PageID #: 382




                       EXHIBIT 9
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 44 of 54 PageID #: 383
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 45 of 54 PageID #: 384




                     EXHIBIT 10
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 46 of 54 PageID #: 385




October 11, 2019


CONFIDENTIAL
BY EMAIL AND FACSIMILE

Daiichi-Sankyo
3-5-1 Nihonbashi-honcho
Chuo-ku, Tokyo
103-8426, Japan

Attention:
Naoto Tsukaguchi
General Counsel, Vice President, Legal Affairs
Facsimile:
Telephone
Email:

Arthur Mann
Vice President, Intellectual Property and Business Development
211 Mount Airy Road
Basking Ridge, NJ 07920
Telephone:
Email:

Re: Notice of Dispute under July 2, 2008 Collaboration Agreement

Dear Naoto and Arthur:

We are in receipt of your letter dated October 9. We confirm that Dr. Siegall can meet with Mr. Mackey
on November 6 between 11:00 am and 1:00 pm local time in Los Angeles, California. Besides Mr.
Mackey, who will be attending the meeting on behalf of Daiichi Sankyo? Please let us know, and we
will select a suitable location to accommodate the meeting.



Sincerely,




Jean I. Liu
General Counsel, Executive Vice President, Legal Affairs

Cc: Paul Naik
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 47 of 54 PageID #: 386




                     EXHIBIT 12
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 48 of 54 PageID #: 387
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 49 of 54 PageID #: 388




                     EXHIBIT 14
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 50 of 54 PageID #: 389




                                                                                1
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 51 of 54 PageID #: 390




                                                                                2
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 52 of 54 PageID #: 391




                                                                                3
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 53 of 54 PageID #: 392




                                 CERTIFICATE OF SERVICE


         I, Samantha G. Wilson, hereby certify that on November 26, 2019, I caused to be

electronically filed a true and correct copy of the foregoing document with the Clerk of the Court

using CM/ECF, which will send notification that such filing is available for viewing and

downloading to the following counsel of record:

                               Steven J. Balick
                               Andrew C. Mayo
                               ASHBY & GEDDES
                               500 Delaware Avenue, 8th Floor
                               P.O. Box 1150
                               Wilmington, DE 19899
                               (302) 654-1888
                               sbalick@ashbygeddes.com
                               amayo@ashbygeddes.com

                               Attorneys for Plaintiff

         I further certify that on November 26, 2019, I caused the foregoing document to be

served via electronic mail upon the above-listed counsel and on the following counsel:

                               Preston K. Ratliff II
                               Joseph M. O’Malley
                               Isaac S. Ashkenazi
                               Ashley N. Mays-Williams
                               PAUL HASTINGS LLP
                               200 Park Avenue
                               New York, NY 10166
                               (212) 318-6000
                               prestonratliff@paulhastings.com
                               josephomalley@paulhastings.com
                               isaacashkenazi@paulhastings.com
                               ashleymayswilliams@paulhastings.com

                               Attorneys for Plaintiff




25594836.1
Case 1:19-cv-02087-LPS Document 16 Filed 11/26/19 Page 54 of 54 PageID #: 393




Dated: November 26, 2019                  YOUNG CONAWAY STARGATT
                                           & TAYLOR, LLP

                                          /s/ Samantha G. Wilson
                                          Anne Shea Gaza (No. 4093)
                                          Samantha G. Wilson (No. 5816)
                                          Rodney Square
                                          1000 North King Street
                                          Wilmington, Delaware 19801
                                          (302) 571-6600
                                          agaza@ycst.com
                                          swilson@ycst.com

                                          Attorneys for Seattle Genetics Inc.




                                      2
25594836.1
